                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 SHELLEY R. HAYES,

                        Plaintiff,

                        v.                                  CAUSE NO.: 4:19-CV-15-TLS

 ANDREW SAUL, Commissioner of the
 Social Security Administration,

                        Defendant.


                                     OPINION AND ORDER

       Plaintiff Shelley Rae Hayes seeks review of the final decision of the Commissioner of the

Social Security Administration denying her applications for disability insurance benefits and

supplemental security income. Plaintiff argues that the Administrative Law Judge (ALJ) failed to

properly consider the opinion evidence of record. For the reasons set forth below, the Court finds

that substantial evidence supports the ALJ’s decision and that Plaintiff has not identified a basis

for remand.

                                PROCEDURAL BACKGROUND

       On October 30, 2015, Plaintiff filed an application for disability insurance benefits,

disabled widow’s benefits, and supplemental security income, alleging disability beginning on

June 1, 2003. AR 279, 285, 292, ECF No. 11. The claims were denied initially and on

reconsideration. Id. 170, 174, 178, 183, 186, 189. Plaintiff requested a hearing, which was held

before the ALJ on November 30, 2017. Id. 93, 192, 194, 226. On March 13, 2018, the ALJ

issued a written decision and found Plaintiff not disabled. Id. at 13–29. On February 19, 2019,

Plaintiff filed her Complaint [ECF No. 1] in this Court, seeking reversal of the Commissioner’s

final decision. Plaintiff filed an opening brief [ECF No. 13], clarifying that she is challenging the


                                                  1
decision on her claims for disability insurance benefits and supplemental security income but not

on her claim for widow’s benefits. The Commissioner filed a response brief [ECF No. 14], and

Plaintiff filed a reply brief [ECF No. 15].

                                     THE ALJ’S DECISION

       For purposes of disability insurance benefits and supplemental security income, a

claimant is “disabled” if she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than”

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. §§ 404.1505(a),

416.905(a). To be found disabled, a claimant must have a severe physical or mental impairment

that prevents her from doing not only her previous work, but also any other kind of gainful

employment that exists in the national economy, considering her age, education, and work

experience. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B); 20 C.F.R. §§ 404.1505(a), 416.905(a).

       An ALJ conducts a five-step inquiry to determine whether a claimant is disabled. 20

C.F.R. §§ 404.1520, 416.920. The first step is to determine whether the claimant is no longer

engaged in substantial gainful activity. Id. §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b). In this

case, the ALJ found that Plaintiff had not engaged in substantial gainful activity since June 1,

2003, the alleged onset date. AR 16.

       At step two, the ALJ determines whether the claimant has a “severe impairment.” 20

C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). Here, the ALJ determined that Plaintiff

has the severe impairments of degenerative disc disease of the lumbar spine, left lower extremity

radiculopathy, obesity, left foot Morton’s neuroma, GERD, asthma, and anxiety. AR 16.

       Step three requires the ALJ to consider whether the claimant’s impairment(s) “meets or

equals one of [the] listings in appendix 1 to subpart P of part 404 of this chapter.” 20 C.F.R.


                                                  2
§§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). If a claimant’s impairment(s), considered

singly or in combination with other impairments, meets or equals a listed impairment, the

claimant will be found disabled without considering age, education, and work experience. Id.

§§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). Here, the ALJ found that Plaintiff does not

have an impairment or combination of impairments that meets or medically equals a listing,

indicating that he considered Listings 1.02, 1.04, 3.02, 3.03, 5.06, 5.08, 11.14, and 12.06. AR

16–19.

         When a claimant’s impairment(s) does not meet or equal a listing, the ALJ determines the

claimant’s “residual functional capacity” (RFC), which “is an administrative assessment of what

work-related activities an individual can perform despite [the individual’s] limitations.” Dixon v.

Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001); see also 20 C.F.R. §§ 404.1520(e), 416.920(e).

In this case, the ALJ assessed the following RFC:

         After careful consideration of the entire record, the undersigned finds that the
         claimant has the residual functional capacity to perform light work as defined in 20
         CFR 404.1567(b) and 416.967(b) with exceptions. Specifically, the claimant is able
         to lift, carry, push and pull 20 pounds occasionally and 10 pounds frequently, stand
         and/or walk 6 hours in an 8-hour workday and sit 6 hours in an 8-hour workday.
         She is able to occasionally climb ladders, ropes, scaffolds, ramps and stairs and
         balance, stoop, kneel, crouch and crawl. The claimant is able to have occasional
         exposure to pulmonary irritants, such as fumes, odors, dusts, gases and poorly
         ventilated areas. Mentally, she is limited to understand, remember, and carryout
         simple, unskilled and repetitive tasks that contained 1-4 steps.

AR 19.

         The ALJ then moves to step four and determines whether the claimant can do her

past relevant work in light of the RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), (f),

416.920(a)(4)(iv), (f). In this case, the ALJ noted that Plaintiff has no past relevant work

under 20 C.F.R. §§ 404.1565, 416.965. AR 27.

         If the claimant is unable to perform past relevant work, the ALJ considers at step

five whether the claimant can “make an adjustment to other work” in the national

                                                  3
economy given the RFC and the claimant’s age, education, and work experience. 20

C.F.R. §§ 404.1520(a)(4)(v), (g), 416.920(a)(4)(v), (g). Here, the ALJ found that Plaintiff

is not disabled because Plaintiff can perform significant jobs in the national economy of

folder, production inspector, and packer. AR 27–28. The claimant bears the burden of

proving steps one through four, whereas the burden at step five is on the ALJ. Zurawski

v. Halter, 245 F.3d 881, 885–86 (7th Cir. 2001); see also 20 C.F.R. §§ 404.1512,

416.912.

       Plaintiff sought review of the ALJ’s decision by the Appeals Council, and the Appeals

Council subsequently denied review. AR 1–4. Thus, the ALJ’s decision is the final decision of

the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019). Plaintiff now seeks

judicial review under 42 U.S.C. § 405(g).

                                   STANDARD OF REVIEW

       The Social Security Act authorizes judicial review of the agency’s final decision. 42

U.S.C. § 405(g). On review, a court considers whether the ALJ applied the correct legal standard

and the decision is supported by substantial evidence. See Summers v. Berryhill, 864 F.3d 523,

526 (7th Cir. 2017); 42 U.S.C. § 405(g). A court will affirm the Commissioner’s findings of fact

and denial of disability benefits if they are supported by substantial evidence. Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moore v. Colvin, 743 F.3d

1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It

must be “more than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007) (citing Richardson, 402 U.S. at 401). Even if “reasonable minds

could differ” about the disability status of the claimant, the court must affirm the




                                                  4
Commissioner’s decision as long as it is adequately supported. Elder v. Astrue, 529 F.3d 408,

413 (7th Cir. 2008) (quoting Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007)).

       The court considers the entire administrative record but does not “reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [the court’s] own judgment for that

of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (quoting Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Nevertheless, the court conducts a “critical review

of the evidence,” and the decision cannot stand if it lacks evidentiary support or an inadequate

discussion of the issues. Lopez, 336 F.3d at 539 (quotations omitted); see also Moore, 743 F.3d

at 1121 (“A decision that lacks adequate discussion of the issues will be remanded.”). The ALJ is

not required to address every piece of evidence or testimony presented, but the ALJ “has a basic

obligation to develop a full and fair record and must build an accurate and logical bridge between

the evidence and the result to afford the claimant meaningful judicial review of the

administrative findings.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (internal

citations omitted). However, “if the Commissioner commits an error of law,” remand is

warranted “without regard to the volume of evidence in support of the factual findings.” White ex

rel. Smith v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782

(7th Cir. 1997)).

                                            ANALYSIS

       In this appeal, Plaintiff’s only challenge to the ALJ’s disability determination is that the

ALJ improperly considered the opinion evidence of record to find that Plaintiff can do light work

with non-exertional limitations rather than sedentary work. The Court finds that the ALJ properly




                                                  5
weighed the opinion evidence of record and that substantial evidence supports the ALJ’s RFC

determination.

       As noted by Plaintiff, sedentary work involves lifting no more than ten pounds at a time,

see 20 C.F.R. §§ 404.1567(a), 416.967(a), and light work involves lifting no more than twenty

pounds at a time with frequent lifting or carrying of objects weighing up to ten pounds and

walking or standing for a total of six hours in an eight-hour workday, see 20 C.F.R.

§§ 404.1567(b), 416.967(b).

       In support of her assertion that she can perform only sedentary work, Plaintiff identifies

the following evidence. At the hearing, she testified that she can lift a gallon of water, AR 102,

and notes in her brief that a gallon of water weighs under 10 pounds, Pl.’s Br. 2, ECF No. 13.

She also testified that she can sit for 40 minutes, walk for 10 minutes, and stand for 10 to 15

minutes. AR 102–03. Plaintiff cites the February 8, 2016 handwritten note by Dr. Ungar-Sargon

that Plaintiff “is totally disabled and cannot get gainful employment.” Id. 675. Plaintiff then

recites the October 2, 2017 examination findings of treating pain specialist Dr. Ungar-Sargon:

       LUMBAR SPINE: On examination of the paravertebral muscles, spasm is noted,
       tenderness is noted and tight muscle band is noted. Ober’s (with the patient in the
       lateral decubitus position and the knee flexed to 90 degrees-slight abduction of the
       femur with hip extension to its limit-with the pelvis stabilized) were positive.
       (This is a sign of iliotibial tract contracture associated with trochanteric bursitis or
       snapping hip syndrome.) Pace’ sign positive. (Resisted abduction of the femur
       while seated caused pain in the buttocks.) Internal rotation of the femur resulted in
       deep buttocks pain. Straight leg raising is positive on the left side at 60 degrees.

       HIP LEFT: Tenderness is noted over the groin, SI joint and trochanter. Pace’s is
       positive. (Resisted abduction of the femur while seated caused pain in the
       buttocks.) Thomas test is positive. FABER test is positive. Internal rotation of the
       femur resulted in deep buttocks pain. Trendelenberg’s test is positive.

Id. 64. Plaintiff notes Dr. Ungar-Sargon’s diagnoses of intervertebral disc disorders with

radiculopathy of the lumbar and lumbosacral regions. Id. Finally, Plaintiff cites the March 25,

2016 consultative examination findings of Dr. Stram. Id. 677–79. Plaintiff notes that Dr. Stram


                                                  6
found decreased range of motion in the lumbar spine, left shoulder, and left hip and concluded

that Plaintiff would be expected to have limitations on prolonged walking, standing, sitting,

carrying, lifting, and climbing without opportunities for rest periods. Id. 679–80.

        The Residual Functional Capacity (“RFC”) is a measure of what an individual can do

despite her limitations. Young v. Barnhart, 362 F.3d 995, 1000–01 (7th Cir. 2004); 20 C.F.R.

§§ 404.1545(a), 416.945(a). The determination of a claimant’s RFC is a legal decision rather

than a medical one. Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995); see also Thomas v.

Colvin, 745 F.3d 802, 808 (7th Cir. 2014). “RFC is an assessment of an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular and

continuing basis. A ‘regular and continuing’ basis means 8 hours a day, for 5 days a week, or an

equivalent work schedule.” SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). “The RFC

assessment is a function-by-function assessment based upon all of the relevant evidence of an

individual’s ability to do work-related activities.” Id. at *3.

        The relevant evidence includes medical history; medical signs and laboratory findings;

the effects of treatment; reports of daily activities; lay evidence; recorded observations; medical

source statements; the effects of symptoms, including pain, that are reasonably attributed to a

medically determinable impairment; evidence from attempts to work; need for a structured living

environment; and work evaluations, if available. Id. at *5. In arriving at an RFC, the ALJ “must

consider all allegations of physical and mental limitations or restrictions and make every

reasonable effort to ensure that the file contains sufficient evidence to assess RFC.” Id.

        Moreover, an ALJ has an obligation to evaluate every medical opinion and explain the

weight given to the opinion. See 20 C.F.R. §§ 404.1527(c), 416.927(c). Medical opinions are

weighed by considering the following factors: (1) whether there is an examining relationship; (2)

whether there is a treatment relationship, and if so the length of the treatment relationship, the


                                                   7
frequency of the examination, and the nature and extent of the treatment relationship; (3)

whether the opinion is supported by relevant evidence and by explanations from the source; (4)

the consistency of the opinion with the record as a whole; (5) whether the opinion was offered by

a specialist about a medical issue related to his or her area of specialty; and (6) any other factors

that tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–

(6).

        The treating physician rule, applicable in this case,1 provides that the opinion of a treating

physician on the nature and severity of an impairment is given controlling weight if it “is well-

supported by medically acceptable clinical and laboratory techniques and is not inconsistent with

the other substantial evidence in [the] case record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2);

see also Jelinek, 662 F.3d at 811 (explaining that, under the “treating physician rule,” the opinion

of a treating physician “that is consistent with the record is generally entitled to ‘controlling

weight’”). If an ALJ does not give the treating physician’s opinion controlling weight, the ALJ

must apply the factors set forth in the regulations to determine what other weight to give the

opinion. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Yurt, 758 F.3d at 860 (requiring an

explicit discussion of certain § 404.1527(c)(2) factors on remand). “An ALJ must offer good

reasons for discounting the opinion of a treating physician.” Israel v. Colvin, 840 F.3d 432, 437

(7th Cir. 2016) (citing Moore, 743 F.3d at 1127).

        Plaintiff argues that her testimony, the findings of Dr. Ungar-Sargon, and the findings of

Dr. Stram support a limitation to sedentary, rather than light, work. The Court finds that Plaintiff

has not identified any error with the ALJ’s analysis, that the ALJ properly weighed the opinion




1
 On January 18, 2017, the Commissioner published new regulations, “Revisions to Rules Regarding the Evaluation
of Medical Evidence,” which addressed 20 C.F.R. §§ 404.1527 and 416.927. However, the new regulations only
apply to claims filed on or after March 27, 2017, and the claims in this case were filed in 2015.
                                                      8
testimony in formulating Plaintiff’s RFC, and that substantial evidence supports the RFC

determination.

       First, the ALJ gave limited weight to the February 8, 2016 handwritten statement of

Plaintiff’s treating physician, Dr. Ungar-Sargon, in which he wrote only that Plaintiff was

“totally disabled and was unable to obtain gainful employment.” See AR 26 (citing AR 675). No

other medical information is written on the page. See id. 675. The ALJ explained that this

conclusory statement was inconsistent with the fact that Plaintiff had consistently worked at a

medium to heavy exertional job from 2003, the date of the alleged onset of disability, until at

least 2015. Id.; see also id. 325. The ALJ noted that Plaintiff stopped working to ride in a semi-

truck with her boyfriend, who is a truck driver. Id. 26; see also id. 686. The ALJ also referenced

Plaintiff’s ability to ride along in a semi-truck the majority of each week as further evidence that

Plaintiff was not as limited as she claimed. Id. 26; see also id. 365, 686. The ALJ further noted

that Dr. Ungar-Sargon never required Plaintiff to undergo physical therapy or treatment with a

specialist and that surgery had never been discussed. Id. 26. Finally, the ALJ recognized that Dr.

Ungar-Sargon did not provide specific limitations as to what Plaintiff can do and explained that

only the Commissioner can make the ultimate determination as to whether a person is disabled.

Id.

        Throughout the RFC determination, the ALJ discussed in detail the records that

demonstrate the length and frequency of Plaintiff’s treatment relationship with Dr. Ungar-

Sargon. See AR 21–23. The ALJ also recognized that Dr. Ungar-Sargon is a pain management

specialist. Id. 21 (noting that Plaintiff “sought treatment with a pain management specialist

where she complained of neck, left hip and left thigh pain,” citing Dr. Ungar-Sargon’s treatment

records (citing AR 645–74)). The ALJ considered the consistency of Dr. Ungar-Sargon’s

February 8, 2016 opinion with the evidence of record, the forms of treatment used (medication


                                                 9
and injections but not physical therapy or surgery), and whether the opinion was supported by

specific findings. AR 26, 27. The ALJ also noted that Plaintiff did seek treatment for her back

pain until 2015. AR 26–27. Thus, the ALJ applied the regulatory factors in weighing the opinion

and gave good reasons for the weight given. Importantly, as recognized by the ALJ but not

discussed by Plaintiff, the February 8, 2016 statement by Dr. Unger-Sargon is not a medical

opinion but rather a conclusory statement on the ultimate question of disability, which is for the

Commissioner. Medical opinions are “statements from acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite [the] impairment(s), and your physical or

mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). Dr. Unger-Sargon’s statement

that Plaintiff is “totally disabled” is not a medical opinion within the meaning of the regulations.

Thus, it was proper for the ALJ to give the statement minimal weight.

       Without analysis or citation to evidence of record, Plaintiff makes two perfunctory

arguments regarding the weight given to Dr. Ungar-Sargon’s opinion. First, Plaintiff challenges

the ALJ’s reliance on the fact that she rode along with her boyfriend in his semitruck, criticizing

the ALJ for not gathering more information about those trips and any physical limitations she

may have experience during those trips. But the burden is on Plaintiff to produce evidence of her

impairments, and Plaintiff has not pointed to any evidence in the record of difficulties riding in

the truck much less evidence demonstrating greater limitations that those imposed by the ALJ in

the RFC. It was proper for the ALJ to consider both that Plaintiff stopped working to ride with

her boyfriend and that she rode for long periods of time. Second, Plaintiff states that “activities

such as driving and shopping are not inconsistent with a limitation to sedentary work.” Pl.’s Br.

7. While this is true, activities such as driving and shopping are also consistent with light work.

Again, Plaintiff has not identified evidence that she is not able to perform light work.


                                                 10
       Next, as to the March 2016 opinion of consultative examiner Dr. Stram, the ALJ gave

“some weight” to Dr. Stram’s opinion that Plaintiff is expected to have limitations on prolonged

walking, standing and sitting, carrying, lifting and climbing without opportunities for rest

periods. AR 22 (citing AR 679). The ALJ accurately recited Dr. Stram’s examination findings,

including that Plaintiff’s gait and posture were normal, she was able to walk at a normal pace

without holding onto the wall, she reported no difficulty getting on and off the examination table,

her strength was normal, her grip strength was normal, and her back was not tender. Id. The ALJ

also noted the findings that Plaintiff’s range of motion was limited in her lumbar spine, left

shoulder, and left hip. Id. In weighing Dr. Stram’s opinion, the ALJ noted that imaging studies of

Plaintiff’s lumbar spine showed minor degenerative changes not significantly changed since a

January 2013 study and that imaging studies of her left shoulder were normal. Id. (citing AR

677–85, 690, 691–93). The ALJ relied on Dr. Stram’s opinion to the extent the examination

findings of limited range of motion in the lumbar spine, left shoulder, and left hip supported a

finding of a severe physical problem warranting limitations. Id. However, the ALJ explicitly

found that Dr. Stram’s failure to provide any specific functional limitations was a basis for only

giving the opinion some weight. Id. Plaintiff has not identified any error with the weight the ALJ

gave to Dr. Stram’s opinion or argued why Dr. Stram’s opinion requires limitations greater than

those incorporated in the RFC.

       Finally, the ALJ gave “great weight” to the opinions of the state agency consultants who

opined that Plaintiff was capable of performing light exertional work with occasional postural

limitations. See id. 26 (citing AR 134–66). State agency physicians are deemed, by regulation, to

be “highly qualified . . . experts in Social Security disability evaluation” and their opinions

constitute medical evidence that is considered in the disability determination process. See 20

C.F.R. §§ 404.1513a(b)(i), 416.913a(b)(i); see also 20 C.F.R. §§ 404.1527(e), 416.927(e)


                                                 11
(referring to §§ 404.1513a, 416.913a). Plaintiff has not identified any inconsistencies between

the state agency opinions and the evidence of record, nor has Plaintiff offered any argument as to

why the ALJ erred in the weight given to these opinions.

       The Court finds that the ALJ considered the record as a whole and properly weighed each

medical opinion in accordance with the regulations. Although Plaintiff disagrees with the weight

the ALJ gave to each opinion, she does not identify any error with the ALJ’s analysis that

requires remand. Moreover, the ALJ spent eight single-spaced pages discussing the medical and

non-medical evidence he relied on in formulating the RFC. Plaintiff raises no challenge to the

ALJ’s discussion of this evidence, nor does Plaintiff discuss any aspect of the medical evidence

of record other than the facts noted at the outset of this Court’s analysis. Plaintiff has cited no

evidence demonstrating greater limitations are warranted than those incorporated by the ALJ in

the RFC and has not identified any basis for reversal of the ALJ’s decision. Substantial evidence

supports the ALJ’s RFC determination.

                                          CONCLUSION

       For the reasons stated above, the Court DENIES the relief sought in Plaintiff’s Brief

[ECF No. 13] and AFFIRMS the decision of the Commissioner of the Social Security

Administration.

       SO ORDERED on March 31, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  12
